DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Honda (JPH01249275) in view of Holland (US 8,502,069).
	
In regards to claim 1, Honda teaches a protective cover (7) for a welding cable (6), comprising: a flexible material (woven guard nets, abstract) configured to wrap around the welding cable (6).

	Honda does not teach a first fastener coupled to an exterior side of the flexible material at a first fastening region; and a second fastener coupled to the exterior side of the flexible material at a second fastening region, the second fastener being complementary to the first fastener to enable fastening together of the first and second fasteners, wherein the flexible material is configured to be wrapped around the welding cable such that an interior side of the flexible material, opposite the exterior side, faces the welding cable when the first and second fasteners are fastened together around the welding cable, resulting in a third region of the flexible material overlapping and protecting the second fastening region when the first and second fasteners are fastened together around the welding cable, the third region being adjacent the second fastening region.

	Holland teaches a first fastener  (strips of hook 32) coupled to an exterior side of the flexible material (20)(figure 2, the preferred embodiment, hook strips 32 are affixed to both sides of the woven sheet, column 5, lines 24-25) at a first fastening region (left side of (20) figure 2); and a second fastener (36) coupled to the exterior side of the flexible material (20)(loop strips (36) are affixed to separate narrow flaps (38a), (38b) that are joined at a seam along edge (28), on both sides of the protective cover (20), figure 2) at a second fastening region (right side of (20)), the second fastener (63) being 

    PNG
    media_image1.png
    695
    760
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    694
    579
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the protective cover of Honda the flexible material with fasteners as taught by Holland 

In regards to claim 2, Honda in combination with Holland teaches the protective cover of claim 1, and Holland teaches the interior side of the flexible material at the second fastening region (shown in figure 3, below) faces the interior side of the flexible material (20) at the third region (figure below) when the first and second fasteners (32,36)  are fastened together around the welding cable (figure 3, below).


    PNG
    media_image3.png
    700
    561
    media_image3.png
    Greyscale



In regards to claim 3, Honda in combination with Holland teaches the protective cover of claim 1, and Holland teaches the first fastener (32) or second fastener (36)  comprise a hook fastener, a loop fastener (The fasteners preferred for this application are hook and loop strips that allow the sleeve (column 3, lines 6-14).

In regards to claim 4, Honda in combination with Holland  teaches the protective cover of claim 1, wherein a first stitching (hems, column 4, lines 44-45) couples the first fastener (32) to the flexible material (20) and a second stitching (hems, column 4, lines 44-45) couples the second fastener (36) to the flexible material (20) (Hems are sewn into the edges 26, 28 and ends 27, 29 to prevent raveling thereof, column 4, lines 44-45).

In regards to claim 5, Honda in combination with Holland  teaches, the protective cover of claim 4, and Holland teaches the third region (shown below) shields the second stitching (hems of the second fastener (36))  from hazards (abrasion, column 2, lines 3-6) when the first and second fasteners (32,36) are fastened together around the welding cable (figure 3, below).


    PNG
    media_image4.png
    520
    417
    media_image4.png
    Greyscale



In regards to claim 7, Honda in combination with Holland  teaches the protective cover of claim 1, wherein the flexible material (7) of Honda has a length of at least the length of the cable (6).

In regards to claim 8, Honda teaches a  welding system, comprising: a welding cable (6) connecting together welding components of the welding system (welding robot (1)); and a protective cover (7) wrapped around the welding cable to shield the welding cable (6) during welding operations, the protective cover (7).

Honda does not teach a first fastener coupled to an exterior side of the flexible material at a first fastening region; and a second fastener coupled to the exterior side of the flexible material at a second fastening region, the second fastener being complementary to the first fastener to enable fastening together of the first and second fasteners, wherein the flexible material is configured to be wrapped 

	Holland teaches a first fastener  (strips of hook 32) coupled to an exterior side of the flexible material (20)(figure 2, the preferred embodiment, hook strips 32 are affixed to both sides of the woven sheet, column 5, lines 24-25) at a first fastening region (left side of (20) figure 2); and a second fastener (36) coupled to the exterior side of the flexible material (20)(loop strips (36) are affixed to separate narrow flaps (38a), (38b) that are joined at a seam along edge (28), on both sides of the protective cover (20), figure 2) at a second fastening region (right side of (20)), the second fastener (63) being complementary to the first fastener (32) to enable fastening together of the first and second fasteners (Means for fastening the length of fabric and holding it in place are affixed along the opposed longitudinal edges of the fabric length., column 2, lines 63-65), wherein the flexible material (20) is configured to be wrapped around the welding cable (cables (82) of high abrasion applications, column 2, lines 5-6) such that an interior side of the flexible material (20), opposite the exterior side (inner side), faces the welding cable (82) when the first and second fasteners are fastened together around the welding cable (figure 3), resulting in a third region (figure 3,  when protective cover (20) is fitted around a cable or hose, flaps (38a), (38b) cover the strips (32) of hook material, column 5, lines 28-33) of the flexible material (20) overlapping and protecting the second fastening region when the first and second fasteners are fastened together (figure 3, below) around the welding cable (figure 3,  when protective cover (20) is fitted around a cable or hose, flaps (38a), (38b) cover the strips (32) of hook material, 

    PNG
    media_image1.png
    695
    760
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    694
    579
    media_image2.png
    Greyscale



	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the protective cover of Honda the flexible material with fasteners as taught by Holland such that the protective covering is a simple, yet effective, abrasion-resistant protective system for lengths of material such as hoses, cables, ropes, etc. of the type used in high abrasion applications (column 2, lines 3-6); also The fasteners preferred for this application are hook and loop strips that allow the sleeve to be completely closed along its entire length. Hook and loop fastening strips are most commonly available under the trademark VELCRO.RTM. To ensure extra holding capability, either multiple strips may be used or wider strips may be affixed to the edges of the length of fabric. Alternatively, other fasteners such as snaps, ties, and the like could be used (column 3, lines 6-14). 

In regards to claim 9, Honda in combination with Holland teaches the protective cover of claim 8, and Holland teaches the interior side of the flexible material at the second fastening region (shown in 
 
    PNG
    media_image3.png
    700
    561
    media_image3.png
    Greyscale





In regards to claim 10, Honda in combination with Holland teaches the protective cover of claim 8, and Holland teaches the first fastener (32) or second fastener (36)  comprise a hook fastener, a loop fastener (The fasteners preferred for this application are hook and loop strips that allow the sleeve (column 3, lines 6-14).

In regards to claim 11, Honda in combination with Holland  teaches the protective cover of claim 8, wherein a first stitching (hems, column 4, lines 44-45) couples the first fastener (32) to the flexible material (20) and a second stitching (hems, column 4, lines 44-45) couples the second fastener (36) to the flexible material (20) (Hems are sewn into the edges 26, 28 and ends 27, 29 to prevent raveling thereof, column 4, lines 44-45).

In regards to claim 12, Honda in combination with Holland  teaches, the protective cover of claim 11, and Holland teaches the third region (shown below) shields the second stitching (hems of the second fastener (36))  from abrasion (abrasion, column 2, lines 3-6) when the first and second fasteners (32,36) are fastened together around the welding cable (figure 3, below).


    PNG
    media_image4.png
    520
    417
    media_image4.png
    Greyscale



In regards to claim 14, Honda in combination with Holland  teaches the protective cover of claim 8, wherein the flexible material (7) of Honda has a length of at least the length of the cable (6).

	In regards to claim 15, Honda teaches a method, comprising: providing a welding cable (6) connecting together welding components of a welding system (welding robot (1)).



Holland teaches providing a flexible material (20) having a first fastener (32) coupled to an exterior side (20)(figure 2, the preferred embodiment, hook strips 32 are affixed to both sides of the woven sheet, column 5, lines 24-25) of the flexible material at a first fastening region (shown in figure below) and a second fastener (36) coupled to the exterior side (38a) of the flexible material (20) at a second fastening region (see figure below); wrapping the protective cover (20) around the welding cable (see figure below) such that a third region (see figure below) of the flexible material (20), adjacent (close to) the second fastening region (figure below), overlaps and protects the second fastening region (see figure below); and fastening the second fastener (36) to the first fastener (32) to secure the protective cover (20) around the welding cable (figure 3, below).


    PNG
    media_image1.png
    695
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    694
    579
    media_image2.png
    Greyscale



	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the protective cover of Honda the flexible material with fasteners as taught by Holland such that the protective covering is simple, yet effective, abrasion-resistant protective system for lengths of material such as hoses, cables, ropes, etc. of the type used in high abrasion applications (column 2, lines 3-6); also The fasteners preferred for this application are hook and loop strips that allow the sleeve to be completely closed along its entire length. Hook and loop fastening strips are most commonly available under the trademark VELCRO.RTM.. To ensure extra holding capability, either multiple strips may be used or wider strips may be affixed to the edges of the length of fabric. Alternatively, other fasteners such as snaps, ties, and the like could be used (column 3, lines 6-14). 

In regards to claim 16, Honda in combination with Holland teaches the protective cover of claim 15, and Holland teaches the interior side of the flexible material at the second fastening region (shown in figure 3, below) faces the interior side of the flexible material (20) at the third region (figure below) 


    PNG
    media_image3.png
    700
    561
    media_image3.png
    Greyscale



In regards to claim 17, Honda in combination with Holland teaches the protective cover of claim 15, and Holland teaches the first fastener (32) or second fastener (36)  comprise a hook fastener, a loop fastener (The fasteners preferred for this application are hook and loop strips that allow the sleeve (column 3, lines 6-14).

In regards to claim 18, Honda in combination with Holland  teaches the protective cover of claim 15, wherein a first stitching (hems, column 4, lines 44-45) couples the first fastener (32) to the flexible material (20) and a second stitching (hems, column 4, lines 44-45) couples the second fastener (36) to 

In regards to claim 19, Honda in combination with Holland  teaches, the protective cover of claim 18, and Holland teaches the third region (shown below) shields the second stitching (hems of the second fastener (36))  from hazards (abrasion, column 2, lines 3-6) when the first and second fasteners (32,36) are fastened together around the welding cable (figure 3, below).


    PNG
    media_image4.png
    520
    417
    media_image4.png
    Greyscale



In regards to claim 20, Honda in combination with Holland  teaches the protective cover of claim 15, wherein the flexible material (7) of Honda has a length of at least the length of the cable (6).


s 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Honda (JPH01249275) in view of Holland (US 8,502,069) as detailed in claim rejections 1, 8 and 15 (hereinafter referred to as modified Honda)m in further view of Oka  (US 8,872,033).

	In regards to claim 6, modified Honda teaches the protective cover of claim 4.

Modified Honda does not teach the first stitching or second stitching comprises a synthetic poly-paraphenylene terephthalamide fiber, or the flexible material comprises a leather or chlorosulfonated polyethylene (CSPE) synthetic rubber material.

Oka teaches the flexible material (4) comprises a chlorosulfonated polyethylene (CSPE) synthetic rubber material (column 8, lines 5-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the flexible material of modified Honda of a CSPE material as taught by Oka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Oka teaches to with this material, it is possible to provide a cable with less residual bend (column 2, lines 55-56).

In regards to claim 13, modified Honda teaches the protective cover of claim 11.



Oka teaches the flexible material (4) comprises a chlorosulfonated polyethylene (CSPE) synthetic rubber material (column 8, lines 5-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the flexible material of modified Honda of a CSPE material as taught by Oka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Oka teaches to with this material, it is possible to provide a cable with less residual bend (column 2, lines 55-56).

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive.  The applicant argues:
Holland also does not teach or suggest a first fastener coupled to an exterior side of the flexible material at a first fastening region, a second fastener coupled to the [same] exterior side of the flexible material at a second fastening region, and a third region of the flexible material overlapping and protecting the second fastening region…The hook and loop strips are not attached to the same exterior surface.

hough the Office Action characterizes Holland's loop strips 36 on flap 38a as the second fasteners at the second fastening region, and Holland's loop strips 36 on flap 38b as the third region, in reality the flaps 38a, 38b are just one big region with one big set of loop strips 36. Therefore, Holland does not show or suggest a third region overlapping and protecting the second fastening region, because the flaps 38 are all one region, rather than both a second and third region. 

First, the examiner would like to point out that the term “[same]” mentioned in the applicant’s arguments have not been included in the disputed claims 1, 8, and 15. The applicant is reminded that if the applicant would like term “same” to be included in the claim, then the claim should be amended.  Second, As far as the argument that “Holland also does not teach or suggest a first fastener coupled to an exterior side of the flexible material at a first fastening region, a second fastener coupled to the [same] exterior side of the flexible material at a second fastening region, and a third region of the flexible material overlapping and protecting the second fastening region,” the examiner respectfully traverse. As shown in the figure in claim 1 (also shown below with additional notes), the loop strip (36) and hook strip (26) is attached to one side of the elongated sheet below. 



    PNG
    media_image5.png
    495
    755
    media_image5.png
    Greyscale

In regards to argument B), that Holland does not show or suggest a third region overlapping and protecting the second fastening region, because the flaps 38 are all one region, rather than both a second and third region, the examiner respectfully traverse.  The claim states “when the first and second fasteners are fastened together around the welding cable, resulting in a third region of the flexible material overlapping and protecting the second fastening region when the first and second fasteners are fastened together around the welding cable, the third region being adjacent the second fastening region.” This can be shown in the figure below. The hook and loop strips have been overlapped and forms a third region according the claim, and therefore teaches the claimed invention.

    PNG
    media_image4.png
    520
    417
    media_image4.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
In view of the above, the examiner the 35 USC 103 rejection is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847                                                                                                                                                                                                        
/William H. Mayo III/Primary Examiner, Art Unit 2847